Citation Nr: 1702018	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-14 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1957 to April 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified during a Travel Board Hearing before the undersigned Veterans Law Judge in September 2016.  A transcript of this hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran was exposed to herbicides during active duty service. 

2. The Veteran's diagnosed coronary artery disease is presumed to be related to his exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease have been met.  
38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board's decision herein represents a complete grant of the benefits sought on appeal; thus, any deficiency in VA's compliance with its duties to notify and assist the Veteran is deemed to be harmless error, and no further discuss of such duties is warranted.

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active service, certain diseases, including ischemic heart disease and coronary artery disease, will be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met.  Service connection, in these instances, is applicable even if there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e) (2016). 

The evidence clearly reflects a current diagnosis of coronary artery disease; a form of ischemic heart disease.  See December 2010 Ischemic Heart Disease Disability Benefits Questionnaire.  The remaining question is whether he has the requisite service in the Republic of Vietnam in order to afford the presumption of herbicide exposure.  

The Veteran reports having a temporary duty assignment [TDY] as a mechanic at the Tan Son Nhut Air Force base from approximately June 1966 until September 1966.  Id.; see also Board Hearing Transcript.  

Military records are silent as to specific information verifying Vietnam service.  A July 2016 RO verification request also yielded a negative response as to confirmation of Vietnam service.  See DPRIS Response.  Such weighs heavily against his claim.

However, there is positive evidence that must be considered.  The Veteran's ex-wife confirmed he was placed on TDY in Vietnam for approximately six months while they were stationed in Japan.  See May 2013 Correspondence.  She specified that the Veteran return early from TDY, because of complications with their child's birth.  Id.  Correspondingly, W. F., a fellow soldier and retired Command Sergeant, reports regularly working with the Veteran while they were both stationed in Vietnam.  See July 2012 Statement.  W. F. also submitted documentary evidence of service in Tan Son Nhut during the period in which the Veteran reports being present on base.  See W. F.'s 1966 TDY Orders.  Finally, personnel records during the period in question indicate that while stationed in Japan the Veteran was indeed sent on an extended tour of duty.  See September 1966 Performance Report.  Although these records do not specifically confirm Vietnam service, they do note he "completed an extended SEA [Southeast Asian] Tour" in September 1966.  Id.  

The Veteran's service in Vietnam is not confirmed.  However, he is certainly competent to specify that he went to Tan Son Nhut Airbase in Vietnam.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is also found to be credible.  His testimony and detailed statements have been consistent throughout the pendency of the appeal.  His statements are even supported, to some extent, by his personnel records notation of an extended SEA tour.  The statements of his B. R. and W. F. assist to confirm his presence in Vietnam.  Therefore, notwithstanding the lack of confirmation, the Board finds that the above evidence is at least in equipoise as to whether the Veteran served in Vietnam.

Given this finding, the presumption of Agent Orange exposure and his current diagnosis, the Board finds that service connection is warranted.  With application of the doctrine of reasonable doubt, presumptive service connection is warranted for coronary artery disease.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for coronary artery disease is granted.

____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


